ORDER
BY ORDER OF THE COURT:
The appellant requests permission to file an enlarged brief. For the reasons set forth below, the motion to enlarge brief is denied. The brief filed with the motion is stricken and the appellant is directed to file a new brief within 20 days.
It is requested that a brief of 65 pages be allowed. We have examined the brief and find that 40 pages are used for the statement of facts. It appears this was accomplished by starting at the beginning of the trial transcript and summarizing the testimony of every witness who testified.
It appears the testimony is included without regard to the issues on appeal. It is also virtually impossible to obtain an overview of the factual situation'which should be the purpose of the “statement of facts.”
We can only assume this method is used because it is easier than setting forth the facts in a logical, more readable fashion. We have little control in most cases as to the method used by appellate counsel in stating the facts, but given the opportunity in this instance to comment, we have no intention of encouraging the practice used here.
MOTION DENIED.
HALL, Acting C.J., and THREADGILL and BLUE, JJ., concur.